Citation Nr: 1132908	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  08-21 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disorder claimed as alcohol abuse.

2.  Whether the veteran has presented new and material evidence to reopen a claim for entitlement to service connection for a back disorder, to include residuals of compression fracture of T-7.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active military duty from February 1973 to December 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a videoconference hearing at the VA Health Care Center in June 2011, providing testimony at the RO before the undersigned Veterans Law Judge sitting at the Board in Washington, DC.  A transcript is contained in the claims file.  

The reopened issue of entitlement to service connection for a back disorder to include residuals of a T-7 compression fracture, as a merits-based adjudication, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from February 1973 to December 1979.

2.  At a June 2011 videoconference hearing before the undersigned Veterans Law Judge, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that withdrawal of the appealed claim for service connection for alcohol abuse is requested.

3.  By September 1980 and May 1998 rating actions the RO denied service connection for a back disorder, characterized by the May 1998 rating action as injury to the back at T-7.  Those decisions were not appealed.  The May 1998 decision was the last final decision, up to the present time, denying the Veteran's claim for service connection for a back disorder.

4.  The evidence added to the record since the May 1998 RO decision denying service connection for a back disorder relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim for service connection for a back disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the claim for service connection for alcohol abuse have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  New and material evidence has been received since the last final decision denying service connection for a back disorder, and the claim is reopened. 
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Board herein grants the Veteran's appealed request to reopen his claim for a back disorder to include residuals of compression fracture of T-7.  The reopened claim is the subject of the Remand, below.  Hence, to the limited extent of this request to reopen herein decided, there is no reasonable possibility that any notice or development assistance would further the claim.

Similarly, no additional notice or development is required for the claim for service connection for alcohol abuse because that claim is herein dismissed based on the Veteran's withdrawal of that claim.  

II.  Withdrawal of Claim for Service Connection for Alcohol Abuse

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant at a June 2011 videoconference hearing before the undersigned Veterans Law Judge withdrew his appeal as to the claim for service connection for alcohol abuse, and hence there remain no allegations of errors of fact or law for appellate consideration as to that claim.  Accordingly, the Board does not have jurisdiction to review the appeal of that claim and the appeal of that claim is dismissed.

III. General Laws and Regulations Governing
Claims for Service Connection

Service connection may be granted for a disability resulting from injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. Id.

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

IV.  Request to Reopen Claim for Service Connection for Back Disorder
to Include Residuals of T-7 Compression Fracture

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented) will be evaluated, in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New evidence to reopen a claim means existing evidence not previously submitted to agency decision makers.  Material evidence to reopen a claim means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence to reopen a claim can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Elkins v. West, 12 Vet. App. 209 (1999), the U.S. Court of Appeals for Veterans Claims held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  The Court has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

The Veteran first submitted a claim for service connection for a back condition in March 1980.

The service treatment records and service examinations are entirely negative for any disorder of the back.  A mental status evaluation in July 1979 is revealing of an assessment that the Veteran did not accept authority; that he was impulsive, manipulative, and passive aggressive; and that he was an habitual excessive drinker.  Treatment records in service associated with alcohol use, including treatment for inebriation, injuries sustained from fighting, and detoxification treatment support the July 1979 mental status evaluation findings.  The Veteran was recommended for separation from service on that basis, with no indication that a back disorder was then present or otherwise contributory to his separation from service.  

The Veteran was afforded a VA examination for compensation purposes in May 1980.  However, as his representative at his June 2011 hearing noted, the medical examiner failed to provide detailed medical findings, though he did provide a careful record of the Veteran's assertions.  The Veteran then asserted that his entire back hurt particularly when he stood for any length of time.  He asserted that he developed headaches and may develop chest pains when his thoracic spine becomes irritated.  He further asserted that he currently had pain in his hips, and that when he sat for any length of time and then stood up his legs would give out at the hips.  The examiner noted objectively that the Veteran had full range of motion of the neck, lumbar spine, and hips.  The examiner provided an assessment finding no disease of the back.  Based on the limited objective findings on that examination, some questions may remain regarding the presence of disability related to service.  

The RO in a September 1980 decision denied the Veteran's claims including for service connection for a back condition.  The Veteran did not appeal that September 1980 denial of service connection for a back condition, and that RO decision accordingly became final as to that claim.  

The Veteran next submitted a claim for service connection for back injury residuals, specifically for residuals of injury to the T-7 vertebra, in September 1997.  The record reflected that the Veteran was then a VA domiciliary resident.  Contemporaneous records of VA care reflect that back x-rays were performed in August 1997 and CT scans were performed on the thoracic spine in November 1997.  These were obtained based on the Veteran having sought treatment for back pain in August 1997 while in VA domiciliary care, when he asserted that he had low back pain that was persistent since 1978 but that had grown more severe in recent days.  The August 1997 X-ray examiner found an old compression fracture of T-7 of indeterminate age with loss of vertebral height.  The November 1997 CT scans also revealed T-7 compression fracture with loss of vertebral height.  The CT examiner then noted that there were no prior scans available for comparison.  

An August 1997 VA treatment consultation for reported lower back  pain radiating to the left leg noted the Veteran's history of both upper and lower back pain.  The Veteran added that he had upper back pain for the past 18 years that was getting worse.  A detailed history of his back conditions was not then obtained.  

Despite the above-noted new evidence indicating residuals of an old compression fracture at T-7, the RO by a May 1998 rating action denied the claim without further development.  While the RO noted the prior denial of the claim, the rating action did not specify whether it was denying reopening of the claim or was reopening the claim and denying it on the merits.  Nonetheless, the Veteran failed to appeal that denial of the claim, and the denial thus became final.  

The Veteran's current request to reopen his claim for service connection for a back disorder was submitted in July 2007.  Additional evidence submitted has included the Veteran's testimony at his June 2011 hearing, and a letter from a fellow soldier dated in June 2011 attesting to personal knowledge of the Veteran's back injury in service and personal knowledge of his seeking treatment for that back injury multiple times in service. 

The Veteran has testified that his current back disorder had been present since service, and that he had not suffered back injury since.  The testimony and submitted buddy statement constitute new evidence necessary to  sustain the claim that creates a reasonable possibility of the claim being sustained on the merits, particularly under the holding of the Court in Shade v. Shinseki, supra, to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold".  Therefore, the Board finds that the criteria under 38 C.F.R. § 3.156(a) have not been satisfied, and the claim cannot be reopened.  

Accordingly, the claim is reopened.  38 C.F.R. § 3.156(a).


ORDER

The claim for service connection for alcohol abuse is dismissed. 

The claim for service connection for a back disorder to include residuals of T-7 compression fracture is reopened, and, to this extent only, the appeal is granted.


REMAND

Regarding the Veteran's claim for service connection for a back disorder to include residuals of T-7 compression fracture, the Veteran must be afforded a VA examination to address the possibility that current back disability, to include T-7 vertebral fracture residuals, originated in service or is otherwise causally related to service.  The absence of a prior adequate VA examination (by current standards under recent judicial caselaw), and the presence of new evidence including the Veteran's testimony and a letter from a fellow soldier asserting knowledge of the Veteran's in-service injury and treatment, together call for an adequate and contemporaneous VA examination to address the nature and etiology of any current back disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

At his June 2011 hearing before the undersigned, the Veteran testified that he never reinjured his back following separation from service in 1978 and up to the time of this CT scan in 1997.  He then further averred to the effect that he had not ever been involved in a motor vehicle accident, that he had not been involved in a post-service slip-and-fall accident when he hurt his back, and that he not been involved in any work which required that he carry heavy loads for long distances.  


At that hearing, however, the Veteran neglected to mention his weight-lifting avocation.  A VA treatment record date in August 1997 informs that the Veteran enjoys weight-lifting and that this activity is very important to him.  This information leaves open the possibility that the Veteran suffered the compression fracture at T7 in the course of weight lifting at some point after his separation from service.  A January 1998 domiciliary care summary noted that a great deal of the Veteran's time during his domiciliary care since August 1997 had been spent weight-lifting.  The Veteran's failure to mention this activity at his hearing certainly suggests some element of concealment on the part of the Veteran, which prompts the question of whether there was any post-service injury to the thoracic spine during weight-lifting activity.  The claims file notably contains no record of treatment or examination of the Veteran for the entire interval from September 1980 through July 1997, and no in-service or post-service medical finding of any back disability prior to August 1997.

The Veteran testified at his June 2011 hearing to having not received any treatment by medical professionals for his back disorders since treatment received in November 1978, up to the time of documented treatment received during VA domiciliary care beginning in August 1997.  He asserted in testimony that he had instead self-treated ongoing back pain over that long interval.  

In determining the weight to be assigned to evidence, the Court of Appeals for Veterans Claims has held that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Moreover, the Veteran's health history, which includes mental health assessment in service and a long history of polysubstance abuse after service, presents challenges to uncovering a valid picture of the cause of his claimed back disability.  Nonetheless, appropriate efforts should be undertaken.  



Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to submit or identify any additional evidence of which he is aware, pertaining to his claim for service connection for a back disorder, to include any evidence which may have been overlooked, such as additional post-service treatment records for back injury or disability about which the Veteran has not informed VA or which he has forgotten to submit.  The letter should also inform the Veteran that he may submit additional evidence or argument in furtherance of his claim.  All records and responses received should be associated with the claims file, and any indicated development should be undertaken.  

2.  Thereafter, afford the Veteran a new VA examination by an orthopedic spine surgeon or similar physician with expertise in disabilities of the spine, to address the nature and etiology of his claimed back disorder to include residuals of compression fracture of T-7.  The claims folder must be made available to the examiner for review in conjunction with the examination.  All necessary studies, tests, and evaluations should be performed and the results noted in the examination report.

a.  The examiner must review the claims file including the report of past VA examination in May 1980, as well as VA and private treatment records, including domiciliary records for the Veteran's alcohol detoxification/rehabilitation and domiciliary care for an interval beginning in August 1997, during which domiciliary care X-rays and a spinal CT scan showed an old compression fracture of T-7.  

The examiner should also note the Veteran's assertions at his June 2011 hearing and the assertions of a fellow soldier in a letter dated in June 2011, to the effect that the Veteran had a slip-and-fall injury on a wet floor in service while assigned to kitchen duties, with asserted followup treatment in service and asserted ongoing difficulty with the spine from that time.  

The examiner should also note questions of the Veteran's credibility in this case, including based upon in-service mental status evaluation in July 1979 providing an assessment - supported by a behavioral history documented in service treatment records - that the Veteran did not accept authority; that he was impulsive, manipulative, and passive aggressive; and that he was a habitual excessive drinker.  The examiner should note that questions of credibility are also raised by the Veteran's long history of polysubstance abuse after service, as well as by his testimony before the undersigned in June 2011, when he asserted, with respect to the claimed T-7 compression fracture, that he had not engaged in heavy work after service, while neglecting to mention his apparent long-standing avocation/hobby of weight-lifting, documented in treatment notes from his above-noted interval of domiciliary care beginning in August 1997.  The examiner should also note that, while the Veteran submitted a claim including for back disability in March 1980, he made no assertion of a back injury in service or of any in-service medical care for his back until his treatment received in domiciliary care in August 1997, when the T-7 compression fracture was identified.  The examiner should further note that the Veteran has asserted that he received no medical care for his back between 1980 and the domiciliary care in August 1997, instead asserting that he self-medicated for his back over that interval.  

b.  The examiner should also address the Veteran's own contentions and their credibility or lack of credibility (if so indicated), and the June 2011buddy statement and its credibility or lack of credibility (if so indicated).  In so doing, the examiner should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

c.  The examiner should address the likelihood that the Veteran suffered his compression fracture at T-7 during his alleged slip-and-fall accident in a kitchen in service, as to which there is no documentation either of the alleged incident or of alleged multiple in-service visits for care for his back following that incident, versus the likelihood that he suffered his compression fracture at T-7 in the course of weightlifting activities after service or under other post-service circumstances.  In so doing, the examiner should address clinical evidence and other evidence of record or as presented upon examination that may serve to support (or not support) the examiner's conclusions.

d.  For each back disorder identified upon examination, the examiner should then provide a separate opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the back disorder was incurred in service or is otherwise causally related to service, OR, alternatively, whether such in-service incurrence is unlikely (i.e., less than a 50-50 probability).  


e.  The examiner should consider all pertinent evidence, including medical and lay evidence, and the credibility of such evidence.  When addressing the credibility of the Veteran's statements, the examiner should clearly articulate his/her conclusions about the credibility of the statements, and the reasons for those conclusions.  

f.  Note:  The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

g.  All opinions provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  The conclusions of the examiner should reflect review of the claims folders, and the discussion of pertinent evidence.  If some questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why that is so.

3.  Thereafter, readjudicate the remanded claim de novo.  If any benefit sought by the remanded claim is not granted to the Veteran's satisfaction, provide him and his representative with a Supplemental Statement of the Case and an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


